Citation Nr: 1618648	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-08 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss. 

3. Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a back disorder, to include any associated neurological disorders.

4. Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for tinnitus.  

5. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a back disorder.  

6. Entitlement to compensation under 38 U.S.C.A. § 1151 for a peripheral neuropathy in the lower extremities.  

REPRESENTATION

Appellant represented by:	William Mattar, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to May 1981.  

This matter is on appeal from rating decisions in March 2010, August 2013 and May 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issues of whether new and material evidence has been submitted in order to reopen previously denied claims of entitlement to service connection for a back disorder, to include any neurologic abnormalities, and for tinnitus, as well as entitlement service connection for an acquired psychiatric disorder and for benefits under 38 U.S.C.A. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a January 2005 rating decision, the claim of entitlement to service connection for bilateral hearing loss was denied on the basis that it was not related to active duty service.  

2.  The evidence added to the record since the January 2005 decision became final relates to an unestablished fact that is necessary to substantiate the claim of service connection for bilateral hearing loss.  

3.  Bilateral hearing loss was not shown during active duty or for many years thereafter, and is not related to service.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision that denied the Veteran's claim for entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 20.1103 (2015).

2.  As the evidence received subsequent to the January 2005 rating decision not new and material, the requirements to reopen the claim for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 3.102, 3.156 (2015).

3.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.385 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In this case the Veteran is claiming entitlement to service connection for bilateral hearing loss.  This claim was previously denied by the RO in January 2005 on the basis that his current hearing loss was not related to his in-service acoustic trauma.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011). This represents the last final denial of the claim.

After a review of the evidence submitted since the January 2005 rating decision became final, the Board determines that reopening the claim is warranted.  Specifically, the record now includes a note from a private physician in September 2012, who stated that the Veteran's hearing loss was at least as likely as not related to his in-service noise exposure.  Not only is this evidence "new," in that it was not of record at the time of the last final denial, it is also "material," as it relates to an unestablished fact necessary to support the claim.  Therefore, as evidence that is both "new" and "material" has been submitted, the claim should be reopened.  

Service Connection

The Veteran is claiming entitlement to service connection for bilateral hearing loss, which he asserts is related to his active duty service while working on an aircraft carrier flight deck.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

In this case, the Board determines that service connection is not warranted for bilateral hearing loss, based on the evidence of record.  First, although the fact that the Veteran was exposed to significant noise in service, the service treatment records do not indicate complaints or treatment for hearing loss, nor was it clinically indicated.  Moreover, a comparison of the Veteran's tonal thresholds at the time of his entrance into active duty in November 1979 and the time of his separation in May 1981 does not reflect a worsening in his hearing.  Indeed, the tonal thresholds in May 1981 were much better than those observed when he entered service in November 1979.  Therefore, not only is there no indication of hearing loss in service, there is also no indication that his hearing worsened during service.  

Next, the post-service evidence does not reflect symptoms related to sensorineural hearing loss for many years after the Veteran left active duty service.  Specifically, the first indication of hearing loss was not until he submitted a claim for benefits in May 2004.  Bilateral hearing loss was not clinically diagnosed for purposes of 38 C.F.R. § 3.385 until his VA examination in February 2010.  

The Board emphasizes that this first indication of bilateral hearing loss is approximately 39 years after he left active duty.  

Indeed, while the Veteran has asserted that his hearing loss is related to service, he has never asserted that he has experienced symptoms consistently since service. 

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's bilateral hearing loss to active duty, despite his contentions to the contrary.  Specifically the Board places significant value on the opinions of VA examiners who evaluated the Veteran's symptoms in February 2010 and October 2012 (with an addendum opinion provided in November 2012).  

On both occasions, the Veteran asserted that he worked on the flight deck of an aircraft carrier, and this was the cause of hearing loss.  However, after a full audiological examination and review of the claims file, both examiners opined that it was less likely than not that the Veteran's bilateral hearing loss was related to service.  In providing these opinions, both examiners noted that the record does not indicate hearing loss for decades after service and, significantly, there was not a worsening of tonal thresholds from entrance into and separation from active duty service.  

In support of his claim, the Veteran has submitted a statement from a private physician in September 2012, who opined that the Veteran's hearing loss was "most likely caused" by his active duty service.  While this opinion certainly has probative value, it is outweighed by the VA examiner's negative opinions.  Specifically, there is no indication that the private physician reviewed the claims file, nor is there any additional explanation for the physician's opinion.  In contrast, the VA examiners reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that either misstated any relevant fact.

In considering this appeal, the Board has also considered the statements made by the Veteran relating his hearing loss to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of hearing loss.  See Jandreau, 492 F.3d at 1377, n.4.  Specifically, sensorineural hearing loss is not diagnosed by unique and readily identifiable features, as it does not involve a simple identification that a layperson is competent to make.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied


VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

New and material evidence having been submitted, the application to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss is granted, and the claim is reopened.  

Service connection for bilateral hearing loss is denied


REMAND

As for the remaining claims on appeal, further development is necessary.  Specifically, the Veteran was denied entitlement to service connection for an acquired psychiatric disorder and entitlement to benefits under 38 U.S.C.A. § 1151 for peripheral neuropathy in the lower extremities in August 2013.  He was also denied applications to reopen previously denied claims of entitlement to service connection for a back disorder and tinnitus in August 2014 and February 2016, respectively.  

The Veteran has submitted timely notices of disagreement to all of these issues and, as such, he should be provided a statement of the case addressing these issues.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a back disorder, to include any associated neurological disorders, and tinnitus, as well as entitlement to service connection for an acquired psychiatric disorder and entitlement to compensation under 38 U.S.C.A. § 1151 for peripheral neuropathy in the lower extremities.  

The Veteran must be informed of his appeal rights and that he must file a timely substantive appeal to perfect an appeal on that issue.  If an appeal is perfected, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


